          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  BATESVILLE DIVISION

CHARLES J. YOUNGBERG                                       PLAINTIFF

v.                     No. 1:18-cv-80-DPM

JOSHUA COLLUMS, Prosecuting
Attorney, Stone County; B J DAY,
Chief of Police, Mountain View;
MIRANDA MONROE, Family
Service Supervisor, DHS; KIRK
GREEN, Administrator, Stone County
Jail; JIM DOSS, Deputy, Stone County
Sheriff’s Office; AUTUMN R. CONRAD
YOUNGBERG, In Home Health Aide;
DOE, Police Officer, Mountain View
City Police; and ZACK ALEXZANDER,
Lieutenant, Stone County Sheriff’s Office             DEFENDANTS

                           JUDGMENT
     Youngberg’s complaint is dismissed without prejudice.



                                    ________________________
                                    D.P. Marshall Jr.
                                    United States District Judge

                                            6 April 2020
